Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (20180359483).
In regard to claim 1 Chen discloses a method for video processing comprising:
applying, for a conversion between a current block in a video coded with a multiple motion model-based skip or direct mode and a bitstream of the video including a candidate index for the current block (Chen Figs 24-25 note encoding and decoding, further note pars 99-101 note skip mode described in par. 101, further note pars 102-105 multiple motion models used for skip mode such as spatial motion vector predictors (SMVP’s) and temporal motion vector predictors (TVMP’s, )), 
a pruning operation between a first motion candidate derived using a history-based motion vector prediction (HMVP) motion model and a second candidate using a first motion model (Chen generally pars 177-216 note NA-SMVP’s as first candidates selected using an HMVP model, further note regular SMVP’s, TMVP’s and synthetic candidates as second candidates, particularly note pars 201 and 214-216 for various pruning operations); and
performing the conversion based on the result of the pruning operation (Chen Figs 24-25 and pars 245-248 and 264-267 note encoding and decoding the current block using a merge candidate list, further note par. 106 merge candidate list is finalized after pruning for use in coding);
wherein each motion model of the multiple motion models corresponds to one or multiple motion candidates derived from a same rule and multiple motion models include at least one HMVP motion model that is derived from a motion candidate from the HMVP table, and at least one first motion model including at least one of: a motion model that derives a motion candidate form a picture other than the current picture, or a motion model that derives a motion candidate form spatial adjacent blocks of a block (Chen pars 177-210 note NA-SMVP’s as an HVMP motion model, note Figs. 16-23 showing NA-SMVP’s arranged in various “tables”, note pars further note pars 102-105 multiple motion models used for skip mode such as spatial motion vector predictors (SMVP’s) and temporal motion vector predictors (TVMP’s, ), finally note par 102 motion models exclude the use of intra predicted blocks as predictors and are thus derived from a “same rule”); and 
the candidate index indicates that the HMVP motion model is used for the current block (Chen pars 101-103 note merge and skip modes use an index into the candidate list to indicate the predictor used for the current block, note pars 202-205 the index may indicate the NA-SMVPs in the candidate list). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the result of the pruning operation may indicate using the first candidate for the conversion and excluding the second candidate (Chen par. 201 note pruning compares each candidate against candidates previously added to the list, further note par. 205 that NA-SMVPs are added to the candidate list prior to TMVPs hence the TMVP may be pruned in favor of the NA-SMVP). 

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Chen further discloses the first candidate is identical to the second candidate (Chen par. 106 note pruning may be performed for identical candidates). 

In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Chen further discloses that a motion vector difference between the first candidate and the second candidate is less than a threshold (Chen pars 214-215 note pruning may be performed if the difference between motion vectors of two candidates is less than a threshold).

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the one or more motion candidates in the HMVP table are derived from one or more previous blocks of the video and are arranged in the HMVP table according to a coding order of the previous blocks (Chen pars 177-199 particularly note par. 181 NA-SMVPS are derived from previously reconstructed blocks of the video, also note Figs. 16-23, the blocks are arranged in a “table” or two dimensional array based on the coding order of the blocks, in this case a raster scan order in which the blocks were encoded). 

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Chen frutehr discloses that the second motion candidate is derived using one of a motion model-matched search, an artificial search or a default motion vector construction process (Chen par. 102 note SMVPs and TMVPs are scanned to determine if they are in the intra mode, only candidate blocks matching the inter mode are selected as predictor candidates, also note par. 105, combined bi-predictive candidates as artificial search candidates and zero motion vector candidates as default motion vector construction process). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the conversion comprises generating the bitstream from the current block (Chen Fig. 24 note encoding the current block into a bitstream).

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the conversion comprises generating the current block from the bitstream (Chen Fig. 25 note decoding the current block from a current bitstream). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Chen the first candidate is associated with motion information comprising at least one of a prediction direction, a reference picture index, a motion vector value, an intensity compensation flag, an affine flag, a motion vector difference precision or a motion vector difference value (Chen pars 99-100 note par. 99 signaling motion information including motion vectors and reference indices as motion information, and par. 100 signaling the motion information using an index indicating a candidate in the merge mode, further rnote pars 202-205 NA-SMVPs used in the merge mode). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Chen further discloses updating, subsequent to performing the conversion, the HMVP table based on the motion information of the video block (Chen Fig. 15 note after coding all blocks in the current CU, the current CU will be updated to the position of CU2 according to raster scan order and the NA-SMVPs will be updated with the values of the current CU).

In regard to claim 11 refer to the statements made in the rejection of claim 10 above. Chen further discloses performing, subsequent to updating the HMVP table, a conversion between a subsequent video block of a video and a bitstream of the video based on the HMVP table (Chen Fig. 15 note after coding all blocks in the current CU, the current CU will be updated to the position of CU2 according to raster scan order and the NA-SMVPs will be updated with the values of the current CU for use in encoding subsequent blocks of the next CU).
. 
In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Chen further discloses refraining from applying a pruning operation between the second candidates (Chen par. 106 and 214-216 note candidates are only pruned when they are identical or very similar, thus dissimilar candidates among the SMVP and TMVP candidates will not be pruned).

Claims 13-20 relate to an apparatus using a comprising a processor and a non-transitory memory with program instructions for implementing a method substantially similar to the method described in claims 1-12 above. Refer to the statements made in regard to claims 1-12 above for the rejection of claims 13-20 which will not be repeated here for brevity. In particular regard to claims 13, 19 and 20 Chen further disclose a computer processor and a non-transitory memory (Chen pars 321-324). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423